In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Dowd, J.), dated December 2, 2002, as, upon renewal, adhered to its original determination in an order dated December 15, 1998, granting the defendant’s motion to vacate a judgment entered January 27, 1998, upon his default in appearing or answering the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Upon renewal, the Supreme Court properly adhered to its original determination granting the defendant’s motion to vacate a judgment entered upon his default in appearing or answering. As previously determined by this Court, the defendant established both a reasonable excuse for his default and the existence of a meritorious defense (see Siorek v Zablocki, 267 AD2d 299 [1999]). The plaintiff’s claim that she was prejudiced because the defendant’s default prevented her from commencing an action against a potential defendant prior to the expiration of the statute of limitations is without merit (see Padilla v New York City Tr. Auth., 184 AD2d 760, 762 [1992]). Any prejudice suffered by the plaintiff was self-created and was not attributable to the defendant’s default (see Keenan v Maccariello, 254 AD2d 462 [1998]). Ritter, J.P., S. Miller, Townes, Crane and Rivera, JJ., concur.